15 So. 3d 920 (2009)
Vincent L. CUMMINGS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-0092.
District Court of Appeal of Florida, First District.
August 6, 2009.
Vincent L. Cummings, pro se, Appellant.
Bill McCollum, Attorney General, and Giselle Denise Lylen, Assistant Attorney General, Tallahassee, for Appellee.
THOMAS, J.
Appellant seeks review of the trial court's denial of his motion for postconviction relief filed pursuant to Florida Rule of *921 Criminal Procedure 3.850. We affirm the denial in all respects.
Additionally, due to Appellant's apparent abuse of the legal process by his repeated pro se filings raising similar or identical attacks on his convictions and sentences, this court issued an order directing Appellant to show cause why he should not be prohibited from future pro se filings. State v. Spencer, 751 So. 2d 47, 48 (Fla.1999) (requiring that courts "first provide notice and an opportunity to respond before preventing [a] litigant from bringing further attacks on his conviction and sentence."). Appellant's response to the order does not provide a legal basis to prohibit the imposition of sanctions.
As such, because it is apparent that Appellant's continued and repeated attacks on his convictions and sentences have become an abuse of the legal process, we hold that he is barred from future pro se filings in this court concerning Fourth Judicial Circuit Court case number 94-7184. The Clerk of the Court is directed not to accept any future pro se filings concerning this case unless they are filed by a member in good standing of The Florida Bar. The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for disciplinary procedures, as provided in section 944.279, Florida Statutes.
AFFIRMED.
DAVIS and BROWNING, JJ., concur.